El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
De la transcripción de este caso deducimos qne en el acto del juicio celebrado en la Corte de- Distrito de .San Juan, Sec-ción 2a., los demandantes ofrecieron cierta prueba de una deuda la cual fue objetada por los demandados fundándose en que los libros de comercio constituían la mejor prueba de dicha deuda. La corte desestimó la objeción pero al parecer poste-riormente desestimó la demanda por falta de esa misma prueba. Los demandantes solicitaron un nuevo juicio funda-dos en accidente o sorpresa qne la ordinaria prudencia no ha podido prever. En la moción se alega que tal accidente o sor-presa se expondrían en los affidavits presentados en apoyo de la moción. La corte, después de discutir la moción, la declaró con lugar y ordenó un nuevo juicio y de esta orden los deman-dados apelaron.
Los apelados piden la desestimación de la apelación por dos fundamentos, a saber: que la transcripción es incom-pleta y que la apelación es frívola. La impugnación a la transcripción se funda en que los apelantes no han presen-tado una exposición del caso en la cual consten los verda-deros affidavits y las cuestiones ventiladas ante el tribunal en el acto de la vista de la moción de nuevo juicio. El secre-tario de la corte de distrito certificó la transcripción haciendo constar que los antecedentes que precedían su certificación constituían todas las alegaciones, órdenes y documentos usa-dos en la moción de nuevo juicio. Los demandados alegan que esta certificación es insuficiente a la luz de las reglas de esta Corte y de la Jurisprudencia de California.
*412En apelaciones contra una sentencia al principio de regir el procedimiento establecido por el nuevo Código de Enjui-ciamiento Civil frecuentemente se hacían mociones pidiendo la desestimación de las apelaciones por falta de un pliego de excepciones o exposición del caso, pero siempre resolvimos que aun así podrían surgir cuestiones de las alegaciones acerca de las cuales el apelante tenía el derecho de ser oído. También se plantea en este caso la cuestión de la suficiencia de la moción de nuevo juicio o en otros términos, los apelan-tes plantearon la cuestión de si el contenido de la moción demuestra la existencia de accidente o sorpresa durante el juicio según el significado que estas palabras tienen en dere-cho. Puede ser que, ya tengan o nó razón los apelantes, la corte pudo en el ejercicio de su facultad discrecional con-ceder el nuevo juicio, pero tanto la cuestión de si los funda-mentos de la moción son o nó suficientes como la discreción de la corte son ambas discutibles.
Opinamos que los apelantes tienen el derecho a que se les oiga con respecto a la moción en sí y no estamos completa-mente convencidos de que la certificación del Secretario no demuestre de una manera exacta qué cuestiones fueron plan-teadas ante la corte en el acto de la vista de la moción. Estas son cuestiones de procedimiento que se nos presentan a nues-tra mente y aunque tal vez no' podamos entrar en el examen de los affidavits, sin embargo, no queremos desestimar la ape-lación sin examinar la suficiencia de la moción considerada aisladamente. Como consecuencia surge que la apelación no es frívola y que la moción para desestimar la apelación debe ser denegada.

Denegada la moción.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
El Juez Presidente Sr. Hernández no intervino en la reso-lución de esta moción.